Exhibit 10.2

Purchase Money Note

THIS NOTE HAS NOT BEEN REGISTERED UNDER THE U.S. SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), OR ANY OTHER SECURITIES LAW. THIS NOTE MAY NOT BE SOLD OR
TRANSFERRED IN THE ABSENCE OF AN EFFECTIVE REGISTRATION OF THE NOTE UNDER THE
ACT AND ANY OTHER APPLICABLE SECURITIES LAWS, OR THE RECEIPT BY THE MAKER OF AN
OPINION OF COUNSEL OR OTHER EVIDENCE ACCEPTABLE TO THE MAKER THAT SUCH SALE OR
TRANSFER OF THIS NOTE IS EXEMPT FROM REGISTRATION UNDER THE ACT.

 

 

 

New York, New York

$4,200,000

February 23, 2009

          FOR VALUE RECEIVED, the undersigned, Woodland Holdings Corp., a
Delaware corporation (the “Maker”), hereby promises to pay to Ned B. Timmer, an
individual, or his permitted assigns (including any permitted assignee or other
subsequent holder hereof, the “Payee”), the principal sum of Four Million Two
Hundred Thousand and 00/100 Dollars ($4,200,000) (the “Note”), together with
interest thereon at the Note Rate (as defined below) from the date hereof until
paid in full, in coin or currency, which, at the time or times of payment, is
legal tender for payment of public and private debts in the United States of
America, all in accordance with the terms hereinafter set forth. This Note is
issued pursuant to that certain Stock Purchase Agreement, dated as of the date
hereof, by and among Payee, Cornerworld Corporation, a Nevada corporation
(“Cornerworld”), the Maker, and HCC Foundation, a Michigan not-for-profit
corporation (as may be amended or supplemented from time to time, the “Purchase
Agreement”).

          1. Definitions. Capitalized terms used in this Note without definition
or reference to another agreement shall have the meanings assigned to such terms
in the Purchase Agreement. As used in this Note, the following terms shall have
the meanings indicated herein and defined below:

          “Code” means the Internal Revenue Code of 1986, as amended, and
Treasury Regulations promulgated thereunder.

          “Free Cash Flow” shall mean, for the period of determination, EBITDA
minus cash interest, cash taxes, capital expenditures, debt repayments, Earn Out
Payments (as defined under the Stock Purchase Agreement), distributions,
dividends, parent company SG&A, plus or minus the net change in working capital
accounts.

          “Obligations” means the principal, interest and other amounts payable
under this Note.

          2. Interest. The per annum rate of interest to be charged on the
Principal Amount shall be twelve percent (12%) (the “Note Rate”) and shall be
payable in arrears on the fifteenth Business Day each month, commencing on May
15, 2009, with interest accruing from the date hereof. Interest shall be
computed on the basis of a year of 360 days (consisting of twelve 30-day months)
and the actual number of days elapsed. Interest payable under this Note shall be
paid by Maker to Payee by wire transfer of immediately available funds to an
account designated by Payee by written notice to Maker prior to the issuance of
the Note.

1

--------------------------------------------------------------------------------



          3. Maturity. Except as otherwise provided in Sections 6 and 7 hereof,
and subject to Sections 8 and 9 hereof, the principal amount of this Note,
together with interest accrued and unpaid thereon, shall be due and payable on
February 23, 2012.

          4. Application of Payments. All payments made hereon shall be applied
first to accrued interest and the balance of any payment shall be applied in
reduction of the principal balance.

          5. Free Cash Flow Sweep. Upon the payment in full of all obligations
under the Secured Debenture dated as of the date hereof by the Maker and
Cornerworld in favor of the Payee, including any refinanced amounts thereof, the
Maker shall make a payment on the outstanding Principal Amount in an aggregate
principal amount equal to 30% of Free Cash Flow for the quarter then ended.

          6. Security. This Note shall be secured by the “Collateral” as defined
in and pursuant to the pledge and security agreements, dated as of the date
hereof, from Cornerworld and its subsidiaries in favor of the Payee, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
Upon the consummation of the transactions contemplated by the Unit Purchase
Agreement, Cornerworld and its subsidiaries, as applicable, shall enter into an
additional pledge and security agreement granting the Payee a security interest
in certain of the assets of T2 Communications and Visitatel.

          7. Place and Manner of Payment. All payments to be made hereon are to
be made at such place as the Payee of this Note may, from time to time, in
writing appoint.

          8. Optional Prepayment. The loan evidenced hereby may be prepaid in
all or in part at any time without premium or penalty.

          9. Events of Default; Mandatory Prepayments. The occurrence of any of
the following shall constitute an “Event of Default” under this Note:

               (a) the Maker shall fail to pay, within thirty (30) days after a
payment date, the full amount of any payment of principal and/or interest
required pursuant to the terms hereof; or

               (b) the occurrence of any Event of Default under the Secured
Debenture issued by Maker and other parties to Payee on the same date hereof; or

               (c) the filing of a petition by or against the Maker under any
provision of the Bankruptcy Reform Act, Title 11 of the United States Code, as
amended or recodified from time to time, or under any similar law relating to
bankruptcy, insolvency or other relief for debtors; or appointment of a
receiver, trustee, custodian or liquidator of or for all or any part of the
assets or property of the Maker; or the insolvency of the Maker; or the making
of a general assignment for the benefit of creditors by the Maker; provided that
any such proceeding is not dismissed within sixty (60) days from the date on
which it is filed or instituted.

          10. Acceleration Upon Default. The Maker shall promptly inform the
Payee of the occurrence of any of the events described in Section 8. Upon the
occurrence of any Event of Default, the Payee, at its option, may by notice to
the Maker, declare the unpaid principal amount of this Note, all interest
accrued, and unpaid hereon and all other amounts payable hereunder to

2

--------------------------------------------------------------------------------



be immediately due and payable, whereupon the unpaid principal amount of this
Note, all such interest and all such other amounts shall become immediately due
and payable, without presentment, demand, protest or further notice of any kind,
in the event that Maker shall not have cured such Event of Default within ten
(10) days after receipt of such notice, and proceed to enforce all other rights
and remedies available to the Payee under applicable law. Payee shall be
entitled to recover all attorney’s fees and costs incurred as a result of any
Event of Default, including the costs of collecting the amounts due hereunder,
which amounts shall be due upon demand.

          11. Right of Set-Off. The liabilities and the obligations of the Maker
to the Payee hereunder may be reduced, discharged or released by reason of any
existing or future right of offset, claim or defense of the Maker against the
Payee, or any other party, or against payment of the Obligations, whether such
right of offset, claim or defense arises in connection with the Obligations (or
the transactions creating the Obligations) or otherwise.

          12. Payment Extension. Whenever any payment or other obligation
hereunder shall be due on a day other than a Business Day, such payment shall be
made on the next succeeding Business Day, and such extension of time shall, in
any such case, be included in computing interest in connection with such
payment.

          13. Registered Note. The Maker shall at all times maintain current
registration of this Note as to holder, principal and interest. Notwithstanding
anything to the contrary contained herein, this Note is a registered obligation
and the right, title, and interest of the Payee and its assignees in and to such
Note shall be transferable only upon notation of such transfer in the Register
(defined below).

          14. Assignment; Transfer.

          (a) The Maker may not assign or otherwise transfer any of its
obligations under this Note without the prior written consent of the Payee.

          (b) The Payee shall not assign, in whole or in part, this Note or any
of the Payee’s rights hereunder to any person or entity other than to an entity
of which Payee is and at all times remains the sole owner, without the prior
written consent of the Maker; provided, however, that the Payee may at any time
assign any portion of this note to HCC Foundation. Upon the effectiveness of any
such assignment, such assignee shall become a party hereto, and shall have the
rights and obligations of the Payee hereunder. The Payee acknowledges and agrees
that in the event of any resale, transfer or assignment permitted pursuant to
the terms hereof without registration under the U.S. Securities Act of 1933, as
amended (the “Act”), such transaction must qualify for an exemption from
registration under the Act and any other applicable securities laws, and that
the proposed transferee or assignee thereof shall be required to execute an
investment representation letter in the form reasonably required by the Maker
for purposes of complying with applicable securities laws, and that, if required
by the Maker, Payee shall provide an opinion of counsel reasonably acceptable to
the Maker with respect to the foregoing matters.

          (c) The Maker shall maintain a copy of each assignment document
delivered to and accepted by it and a register for the recording of the names
and addresses of the Payee and its assignees and principal amount of the Note
and interest thereon owed to the Payee and its assignees by the Maker from time
to time (the “Register”). The entries in the Register shall be

3

--------------------------------------------------------------------------------



conclusive and binding for all purposes, absent manifest error, and the Maker
and the Payee and its assignees may treat each person whose name is recorded in
the Register as the Payee or assignee, as applicable, for all purposes of this
Agreement. The Register shall be available for inspection by the Payee and its
assignees at any reasonable time and from time to time upon reasonable prior
notice.

          15. Successors and Assigns. This Note shall be binding on the Maker
and its successors and permitted assigns and shall be binding upon and inure to
the benefit of the Payee, any future holder of this Note and their respective
successors and assigns.

          16. Amendment. No provision of this Note may be amended, waived or
modified except by written agreement of the Maker and Payee.

          17. Withholding. Provided that the Payee or other holder shall deliver
to the Maker a completed IRS form W8-BEN prior to the date hereof and whenever
otherwise reasonably requested by the Maker, and shall further provide such
other information and documentation as the Maker may from time to time
reasonably request in connection with the Maker’s compliance with the exemption
from income tax withholding pursuant to Sections 871(h) and 881(c) of the Code,
the Maker shall not withhold United States taxes on payments of interest made
under this Note.

          18. Replacement of the Note. Upon receipt by the Maker of notice from
the Payee of the loss, theft, destruction or mutilation of this Note (and upon
surrender of this Note if mutilated and an indemnity in favor of the Maker,
reasonably acceptable to the Maker (which indemnity shall be deemed to be
acceptable even if it is an unsecured indemnity of the Payee), against any loss,
cost, expense, liability or claim as a result of the presentation of the
original Note by any other Person), the Maker shall execute and deliver to the
Payee a replacement Note of like date, tenor and denomination.

          19. Cumulative Exercise of Rights. The rights and remedies of the
Payee as provided in this Note and any other agreements executed in connection
herewith and under applicable law shall be cumulative and concurrent, and may be
pursued singly, successively, or together at the sole discretion of the Payee
and may be exercised as often as occasion therefor shall arise. The failure to
exercise any such right or remedy shall in no event be construed as a waiver or
release of said rights or remedies or of the right to exercise them at any time
later.

          20. No Waiver. No delay or omission on the part of Payee in exercising
any right hereunder or under any other instrument now or hereafter given to
evidence or secure the indebtedness evidenced hereby, shall operate as a waiver
of such right, or any other right hereunder, or under any of said other
agreements.

          21. Waiver of Presentment, Notice and Demand. The Maker waives
presentment for payment, demand, protest, notice of nonpayment, protest of
nonpayment and consent to any and all renewals, extensions or modifications
which might be made by Payee as to the time of payment of this Note, from time
to time, and further agree that the security for this Note, or any portion
thereof may, from time to time, be modified or released, in whole or in part,
without affecting the liability of any party liable hereon or for the payment of
this Note.

          22. Governing Law; Jurisdiction.

4

--------------------------------------------------------------------------------



          (a) THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK (EXCLUDING THE LAWS APPLICABLE TO
CONFLICTS OR CHOICE OF LAW (OTHER THAN THE NEW YORK GENERAL OBLIGATIONS LAW
§5-1401)).

          (b) THE MAKER IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND
ITS PROPERTY, TO THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF
MICHIGAN SITTING IN OTTAWA COUNTY AND ANY FEDERAL AND ANY APPELLATE COURT FROM
ANY THEREOF IN ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS NOTE
OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND THE MAKER AND, BY ITS
ACCEPTANCE HEREOF, THE PAYEE EACH IRREVOCABLY AND UNCONDITIONALLY AGREES THAT
ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND
DETERMINED IN SUCH MICHIGAN COURT, OR, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, IN SUCH FEDERAL COURT. EACH OF THE MAKER AND THE PAYEE AGREES
THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND
MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER
MANNER PROVIDED BY LAW. NOTHING IN THIS NOTE SHALL AFFECT ANY RIGHT THAT THE
PAYEE MAY OTHERWISE HAVE TO BRING ANY ACTION OR PROCEEDING RELATING TO THIS
AGREEMENT OR ANY SUCH OTHER DOCUMENT AGAINST THE MAKER OR ITS PROPERTIES IN THE
COURTS OF ANY OTHER JURISDICTION.

          23. Jury Trial Waiver. THE MAKER AND, BY ITS ACCEPTANCE HEREOF, THE
PAYEE EACH HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS NOTE OR THE
TRANSACTIONS CONTEMPLATED HEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY). EACH OF THE MAKER AND THE PAYEE (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE
THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT THE MAKER AND THE PAYEE HAVE BEEN
INDUCED TO ENTER INTO AND ACCEPT THIS NOTE BY, AMONG OTHER THINGS, THE MUTUAL
WAIVERS AND CERTIFICATIONS IN THIS SECTION.

          24. Severability. The parties hereto intend and believe that each
provision in this Note comports with all applicable local, state and federal
laws and judicial decisions. However, if any provision or provisions in this
Note or any instrument securing the same, is found by a court of law to be in
violation of any applicable local, state or federal ordinance, statute, law,
administrative or judicial decision, or public policy, and if such court should
declare such portion, provision or provisions of this Note or securing
instrument to be illegal, invalid, unlawful, void or unenforceable as written,
then it is the intent of all parties hereto that such portion, provision or
provisions shall be given force to the fullest possible extent that they are
legal, valid and enforceable so that the remainder of this Note and any such
securing instrument shall be construed as if such illegal, invalid, unlawful,
void or unenforceable portion, provision or provisions were not contained herein
or therein, and that the rights, obligations and interests of the Maker and
Payee under the remainder of this Note shall continue in full force and effect.

5

--------------------------------------------------------------------------------



          25. Interpretation. The headings in this Note are solely for
convenience of the parties, and are not intended to and do not limit, construe
or modify any of the terms and conditions hereof. Any word or term used in this
Note in any form shall be masculine, feminine, neuter, singular or plural, as
proper reading requires. The words “herein”, “hereof”, “hereby” or “hereto”
shall refer to this Note unless otherwise expressly provided.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

6

--------------------------------------------------------------------------------



          IN WITNESS WHEREOF, the Maker has executed this Note on the date first
written above.

 

 

 

 

MAKER:

 

 

 

WOODLAND HOLDINGS CORP.

 

 

 

By:

/s/ Scott Beck

 

 

 

 

Name: 

Scott Beck

 

Title: 

Chairman and Chief Executive Officer

Signature Page to Note issued by Woodland Holdings Corp. to Timmer

--------------------------------------------------------------------------------